Exhibit WHX Corporation Reports Financial Results for Third Quarter 2008, Earnings Calland Proposed Reverse Stock Split WHITE PLAINS, N.Y. November 10, 2008 WHX Corporation (Pink Sheets: WXCP.PK) ("WHX" or the "Company") today announced financial results for the third quarter of 2008. The Company also announced that it will hold an earnings call on Monday, November 10 at 4 pm ET. Additionally, the Company said it will seek shareholder approval for a reverse stock split and has filed an application to list WHX common stock on the NASDAQ Capital Market. Three Month Financial Results For the three months ended September 30, 2008, WHX reported net income of $9.5 million on net sales of $199.8 million, compared with a net loss of $13.7 million on net sales of $182.4 million for the same period in 2007.Basic and diluted net income per common share was $0.55 for the third quarter of 2008, compared with a loss of $1.37 in the same period of 2007. The improved net income resulted from several items including: higher sales, improved gross margin from operating efficiencies, a more profitable product mix and the recognition of a gain of $2.5 million in the third quarter of 2008 from the liquidation of precious metal inventories valued at LIFO.The comparable third quarter 2007 results were negatively impacted by purchase accounting adjustments that reduced gross profit by $5.6 million, related to the April 2007 acquisition of Bairnco and its inventory purchased at fair value that was subsequently sold in 2007’s third quarter. Excluding the LIFO gain and the purchase accounting adjustment in 2007, gross profit increased by $9.0 million in the third quarter of 2008 versus the same period a year earlier, and was 24.6% of sales as compared to 22.0% of sales for the same period in In addition, the Company’s selling, general and administrative expenses include a $0.8 million gain in the third quarter of 2008 from the receipt of a final insurance settlement related to a 2002 fire loss claim. By comparison, the same period of 2007 includes selling, general and administrative expenses for purchase accounting adjustments relating to the acquisition of Bairnco which included the write-off of $1.5 million of acquired research and development costs and $0.8 million for acquired backlog.The Company also recorded an environmental remediation expense of $2.5 million in the third quarter of 2007. For the three months ended September 30, 2008, WHX generated Consolidated EBITDA of $19.9 million for the three months ended September 30, 2008, up from $2.1 million for the same period in 2007, or an increase of $17.8 million.
